673 N.W.2d 613 (2004)
2004 ND 2
In the Matter of the JUDICIAL VACANCY IN DISTRICT JUDGESHIP NO. 2 With Chambers in Fargo, North Dakota, East Central Judicial District.
No. 20040008.
Supreme Court of North Dakota.
January 14, 2004.
ORDER
[¶ 1] On January 13, 2004, Governor John Hoeven officially notified the Supreme Court that the Honorable Norman J. Backes, Judge of the District Court, with chambers in Fargo, East Central Judicial District, is resigning his position effective May 31, 2004. Judge Backes' impending *614 resignation will create a vacancy under Section 27-05-02.1, N.D.C.C.
[¶ 2] Under Section 27-05-02.1, N.D.C.C., this Court is required to review vacancies that occur and determine, within 90 days of receiving notice of a vacancy, whether the office is necessary for effective judicial administration. This Court may, consistent with that determination, order the vacancy be filled or order the vacant office transferred to a judicial district in which an additional judge is necessary, to be filled in that district.
[¶ 3] In December, 2003, this Court received comments and information on judicial service needs, population and caseload trends, and other criteria identified in N.D. Sup.Ct. Admin. R. 7.2, Section 4, in the East Central Judicial District, in light of the announced retirement of the Honorable Michael O. McGuire. See In the Matter of the Judicial Vacancy in District Judgeship No. 4, with Chambers in Fargo, North Dakota, East Central Judicial District, 2003 ND 190, 672 N.W.2d 464.
[¶ 4] We take judicial notice of the information contained in that file. For purposes of the consultation provided for under Section 27-05-02.1(4), N.D.C.C., the notice and comment period afforded the lawyers and judges of the district in the previous matter is sufficient for determining the disposition of this vacancy.
[¶ 5] Under the criteria of Section 4 of N.D. Sup.Ct. Admin. R. 7.2, the Court has again considered all submissions received by the Court in Judicial Vacancy, East Central Judicial District, 2003 ND 190, 672 N.W.2d 464, and its own administrative records on state-wide weighted caseload data.
[¶ 6] This Court concludes that the office is necessary for effective judicial administration in its present location.
[¶ 7] IT IS HEREBY ORDERED, that Judgeship at Fargo in the East Central Judicial District be filled in the manner provided in N.D.C.C. Chapter 27-25.
[¶ 8] GERALD W. VANDE WALLE, C.J., and CAROL RONNING KAPSNER, MARY MUEHLEN MARING, WILLIAM A. NEUMANN, and DALE V. SANDSTROM, JJ., concur.